UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June1, 2017 NORTHWEST PIPE COMPANY (Exact name of registrant as specified in its charter) OREGON 0-27140 93-0557988 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5olumbia Way, Suite 200 Vancouver, WA 98661 (360) 397-6250 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a) of the Exchange Act. ☐ Item 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS At the Annual Meeting of Shareholders for Northwest Pipe Company (the “Company”) on June1, 2017, the Company’s shareholders: (i)elected three directors; (ii)approved, on an advisory basis, the compensation paid to the Company’s named executive officers; (iii)approved, on an advisory basis, “1Year” as the frequency with which the Company should include an advisory vote on executive compensation in future proxy statements; and (iv)ratified the appointment of Moss Adams LLP as the Company’s independent registered public accountants for the year ending December31, 2017. Set forth below are the voting results for each of these proposals. Proposal 1: Election of three directors: Nominee For Withheld BrokerNon-votes Michelle Applebaum (three-year term) 7,646,919 178,420 1,115,443 Michael Franson (two-year term) 7,659,329 166,010 1,115,443 Scott Montross (three-year term) 6,919,628 905,711 1,115,443 Proposal 2: Advisory vote on executive compensation: For Against Abstain Broker Non-votes 6,812,283 829,354 183,702 1,115,443 Proposal 3: Advisory vote on the frequency of shareholder advisory votes on executive compensation: 1 Year 2 Years 3 Years Abstain Broker Non-votes 6,608,873 56,707 979,809 179,950 1,115,443 Based on the voting results on Proposal 3, and consistent with the Board’s recommendation of “1Year” as the frequency of shareholder advisory votes on executive compensation, the Company has determined to include an advisory vote on the compensation of the Company’s named executive officers in its proxy materials for each annual meeting of shareholders until the next required advisory vote on the frequency of shareholder advisory votes on executive compensation. Proposal 4: Ratification of the appointment of Moss Adams LLP as the Company’s independent registered public accountants for the year ending December31, 2017: For Against Abstain Broker Non-votes 8,884,791 53,573 2,418 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized on June6, 2017. NORTHWEST PIPE COMPANY (Registrant) By /s/ Robin Gantt Robin Gantt, SeniorVicePresident, ChiefFinancialOfficer and Corporate Secretary
